OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Mason, J.:
In a motion for a rehearing the defendants urge that the demurrer to the petition was rightfully sustained because by delaying to bring suit for nearly eighteen months after his rights had been declared forfeited the plaintiff acquiesced in the forfeiture and abandoned any claim he might have had. This point was overlooked in the original opinion, partly because, although raised by the defendants at the oral argument, it was not referred to' in their brief, and partly because it was overshadowed by what seemed a much more difficult question. Even a relatively short delay to sue is sometimes held to bar an action for specific performance where it indicates acquiescence or abandonment. (Fowler v. Marshall, 29 Kan. 665; 36 Oyc. 728.) We do not consider a delay of eighteen *680months fatal in the present case because any supposition that it was due to the plaintiff acquiescing in the cancellation of the contract is negatived by allegations of the-existence of these facts: Shortly after Joslin’s refusal to accept the overdue payment the plaintiff tendered the full amount of the unpaid purchase price. Joslin having declared the contract forfeited, “ever since, until the time of his death, refused to acknowledge or carry out the same.” The plaintiff was at all times able, ready and willing to pay the balance due. Joslin having died in the fall of 1918, the plaintiff made a demand (the time of which however is not shown) upon his heirs, the defendants, for a compliance with the contract. After the attempted forfeiture the plaintiff continued to occupy, cultivate and improve the land. The suggestion that upon the face of the petition the plaintiff’s desire for the enforcement of the contract is due to an increase in the value of the land between the declaration of forfeiture and the bringing of the action is inconsistent with his allegation of an increase in value from $1,200 to $5,000 due in part to his having made improvements to, the amount of $2,500.
The defendants in their motion also suggest that the fact of the plaintiff having made improvements upon the land» is not involved in this case — that questions in that regard can be settled in an action to recover possession of the land. If the defendants’ contentions are sound, and the petition states no cause of action, all rights of the plaintiff with regard to the land have been forfeited — have ceased to exist, and he has no claim in an action of ejectment or otherwise for any allowance either on account of part payment or improvements. As was said in the defendants’ brief:
“The case of Boeken vs. Alderman, 26 Kan. 738, was an action of ejectment, in which the contract between the parties was practically identical in its terms with the contract in the case at bar. The court in that case holds that the defendant had no right to the benefit of the occupying claimant act, and could not recover for improvements, payments of purchase-money or taxes. This case is decisive of the question raised by the appellant in the case at bar.”
The petition alleges that both deferred payments were made by the plaintiff. The date of the first, however, was February 20, 1916, while the contract was not assigned to him until December 2, 1916. Of course he might have made the payment in anticipation of the assignment. At all events the allegation is sufficient to assert knowledge on his part of the first deferred payment having been accepted after it was due, which is the only importance the matter has.
The motion for a rehearing is overruled.